MINISTÈRE DES MINES RÉPUBLIQUE TOGOLAISE
ET DE L'ÉNERGIE Travail - Liberté - Patrie

DIRECTION GÉNÉRALE DES
MINES ET DE LA GÉOLOGIE

DIRECTION DES RECHERCHES
GÉOLOGIQUES ET MINIÈRES

ARRÊTÉ N°_O1 #2 /MMÉ/CAB/DGMG ram /201%
portant attribution d'un permis de recherche sur l'or dans la zone de Bouzalo-
Alombé, préfecture de Tchaoudjo (région Centrale), à la société «JUN HAO
MINING (TOGO) SA».

LE MINISTRE DES MINES ET DE L'ÉNERGIE
Sur proposition du Directeur général des Mines et de la Géologie,
Vu la loi n° 9%6-004/PR du 26 février 1996 portant code minier de la République togolaise ;

Vu la loi n° 2003- 012/PR du 14 octobre 2003 modifiant et complétant la loi n° 96-004/PR du 26
février 1996 portant code minier de la République togolaise ;

Vu le décret n° 2012-006/PR du 07 mars 2012 portant organisation des départements ministériels ;
Vu le décret n° 2015-038/PR du 05 juin 2015 portant nomination du Premier ministre ;

Vu le décret n° 2015-041/PR du 28 juin 2015 portant composition du Gouvernement et l’ensemble
des textes qui l’ont modifié ;

Vu la demande en date du 15 décembre 2017 de la société «JUN HAO MINING (TOGO) SA»
sollicitant un permis de recherche sur l'or dans la zone de Bouzalo-Alombé, préfecture de
Tchaoudjo (région Centrale) ;

Vu le récépissé n°0866243 en date du 02 janvier 2018 du versement des droits fixes et des
redevances superficiaires ;

ARRÊTE:

Article 1e: Un permis de recherche sur l'or dans la zone de Bouzalo-Alombé, préfecture de
Tchaoudjo (région Centrale) est accordé à la société «JUN HAO MINING (TOGO) SA».

Article 2: Conformément au plan à l'échelle 1/200.000" ci-joint, les parallèles et les méridiens
définissant chacun des sommets du périmètre du permis sont :

“LONGITUDE _ JE |  SUPERFICIE
057551 | | 9° 08’ 28,5"
1° 06! 58,7" 9° 08 31,5" 197,57 km?
1° 07 00,7" 9° 02 04,2"

0° 57'57,2" 9° 02' 01,3"

Article 3 : Les sommets de ce périmètre sont matérialisés sur le sol par des bornes en maçonnerie
portant les inscriptions suivantes :

JHM- BAL_A; JHM- BAL_B; JHM- BAL_C;JHM- BAL_D

Les inscriptions JHM, BAL et (A, B, C, D) signifient :
JHM : société JUN HAO MINING (TOGO) SA»; BAL : Bouzalo-Alombé ; (A, B, C, D) : sommets
du périmètre ainsi délimité.

Article 4 : Les droits fixes et les redevances superficiaires par an s'élèvent respectivement à :

—_ cinq cent mille (500 000) francs CFA pour la délivrance du permis et pour son renouvellement ;
— deux mille cinq cents (2 500) francs CFA/km?.

Les frais d'instruction du dossier s'élèvent à trois cent cinquante mille (350.000) francs CFA.

Ces frais sont payés à la régie des recettes de la direction générale des Mines et de la Géologie pour
le compte du Trésor public.

Le taux des redevances superficiaires est augmenté de cent pour cent (100%) lors de chaque
renouvellement.

Article 5 : Le permis est accordé pour une durée de trois (03) ans à compter de la date de signature
du présent arrêté et est renouvelable deux (02) fois, chacune pour une durée de deux (02) ans.

À chaque renouvellement la société «JUN HAO MINING (TOGO) SA» devra renoncer à la moitié
de la superficie couverte.

La demande de renouvellement devra être présentée au moins trois (03) mois avant l'expiration de
la période en cours.

Lors des renouvellements, la société «JUN HAO MINING (TOGO) SA» paie de nouveau les frais
d'instructions, les droits fixes et les redevances superficiaires.

Article 6 : Pendant la durée du permis, la société «UN HAO MINING (TOGO) SA» est tenue
d'effectuer les travaux de recherche, objet du présent arrêté, et de respecter le programme
d'engagement de travaux et dépenses ayant accompagné la demande du permis.

Aïticle 7 : En application de l’article 16 du code minier, la société «JUN HAO MINING (TOGO)
SA» est prioritaire pour l'obtention d'un permis d'exploitation, en cas de découverte d’un
gisement économiquement exploitable dans le périmètre de son permis.

Article 8: La société «JUN HAO MINING (TOGO) SA» évitera au maximum tout impact
préjudiciable à l’environnement, notamment la pollution de la terre, de l'atmosphère, des eaux et
le dommage ou la destruction de la flore et/ou de la faune, conformément aux dispositions du
code minier et de la loi cadre sur l’environnement ainsi que de leurs textes d'application.

Article 9 : Le permis de recherche n’est ni divisible, ni amodiable, ni transmissible, ni susceptible
de mise en garantie. Il est, toutefois, cessible avec l'accord préalable du ministre chargé des Mines.

À

-2-

Article 10 : La société JUN HAO MINING (TOGO) SA» présente un rapport trimestriel de ses
activités de recherche au directeur général des Mines et de la Géologie.

Article 11: En cas de non avancement des travaux de recherche dans un délai d’un (01) an, le
ministre peut retirer le permis.

Article 12: Afin de respecter les principes et critères de l'initiative pour la transparence dans les
industries extractives (ITIE), la société «JUN HAO MINING (TOGO) SA» fait certifier
annuellement ses états financiers par un commissaire aux comptes ou un auditeur assermenté et
remplit les déclarations de paiements à l'administration selon les formulaires de déclaration
convenus par le comité de pilotage de l'ITIE Togo.

Les états financiers et les déclarations de paiements à l'administration sont mis à la disposition du
réconciliateur dès qu'il en fait la demande.

Article 13: Au cas où l’activité principale de la société n'est pas l'extraction minière, il est fait
obligation à celle-ci de tenir une comptabilité analytique pouvant permettre de déterminer de
manière précise la part de sa contribution au secteur minier.

Article 14 : Le non-respect des dispositions des articles 12 et 13 du présent arrêté peut entraîner le
retrait du permis ou de l'autorisation par décision du ministre chargé des Mines.

Article 15 : Les infractions au code minier de la République togolaise sont punies, conformément
aux dispositions de l’article 58 dudit code.

Article 16 : Le directeur général des Mines et de la Géologie est chargé de l'application du présent
arrêté qui sera publié au Journal officiel de la République togolaise.

Lomé, le_" 7 _

SIGNE

Dèdèriwè ABLY-BIDAMON
Pour ampliation,

Le Directeu/dé Cabinet

Banimpo GB
Ampliations

PR/Cabinet ….

Ministères concernés

DGMG.
JORT..
Domaines
Préfecture de Tchaoudj
Société «JUN HAO MINING (TOGO) SA»
